Citation Nr: 0602309	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  00-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip, to include as secondary to the 
bilateral knee disability.

2.  Entitlement to an increased original evaluation for 
degenerative joint disease of the left knee, currently rated 
as 10 percent disabling.

3.  Entitlement to a separate evaluation for the left knee 
disability, based on limitation of extension, since April 4, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from July 1948 to May 
1952 and from August 1952 to September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in September 2003, the veteran testified 
at a video conference hearing before the undersigned Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A copy of the transcript of that hearing is in the claims 
file.

The issue of entitlement to service connection for 
degenerative joint disease of the left hip, to include as 
secondary to the bilateral knee disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to his left knee disability 
has been obtained or requested by the RO.

2.  Prior to April 4, 2005, the veteran's left knee 
disability was manifested by X-rays findings of arthritis 
with flexion limited to 115 degrees and extension to 0 
degrees.

3.  Subsequent to April 4, 2005, the veteran's left knee 
disability is manifested by extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a left knee disability prior to April 4, 2005, 
are not met.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
DC 5003, 5260, 5261 (2005).

2.  The criteria for a separate evaluation in excess of 10 
percent based on limitation of extension of the left knee 
subsequent to April 4, 2005, are not met.  §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, DC 5261 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
October 2001 and August 2004 that told him what was necessary 
for his claims to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claims 
seeking increased ratings for his left knee disability were 
being denied and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the August 2004 letter asked the veteran to let the RO know 
if there was any other evidence that pertains to his claims.

The veteran has argued that VA has not complied with the 
VCAA.  Specifically, he asserts that the veteran has not been 
informed of what evidence he must obtain and what evidence 
the RO will obtain, and has not been informed of the specific 
information necessary to substantiate his claim.  The VCAA 
notices letters dated in October 2001 and April 2005 
specifically told the veteran that VA would obtain evidence 
identified by the veteran.  The April 2005 letter told the 
veteran that VA was responsible for obtaining records from 
any Federal agency, and that VA would make reasonable efforts 
to obtain any other medical records identified by the 
veteran.  The April 2005 letter also informed the veteran 
that treatment records had been requested from the VA Medical 
Center in Biloxi, Mississippi dated form1 999 to the present.  
Therefore, the Board finds that the veteran has been informed 
of what evidence he must obtain and what evidence the RO will 
obtain.  Similarly, the Board finds that the veteran has been 
informed of the specific information necessary to 
substantiate his claim.  The SOC dated in September 2000 
specifically informed the veteran of the rating criteria for 
degenerative arthritis, and for limitation of flexion of the 
knee.  The SSOC dated in October 2005 discussed the criteria 
for a rating based on painful motion or limitation of 
function, and the criteria for a rating based on limitation 
of extension of the knee.  The Board finds that the veteran 
has been provided the notice required by the VCAA.

The veteran has also argued that the RO did not comply with 
the Board's August 2004 remand instructions.  The Board 
remand required that the veteran be provided an examination 
to determine the current nature and extent of the veteran's 
left knee disability.  The veteran argues that the VA 
examination did not properly address the issue of limitation 
of function due to pain on motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  See also DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 
208 (1995).  The Board finds that the April 2005 VA 
examination was adequate for rating purposes.  The examiner 
did address the issue of pain on motion, stating that the 
veteran did not suffer from "flare-ups" and that there was 
no additional pain on extended use.  In addition, the 
examiner addressed the functional limitations of the veteran, 
noting that he uses a walker and a motorized scooter, 
although it is not clear if those devises are used solely due 
to the knee disability.  The examiner also addressed 
limitation of activities of daily living, stating that the 
veteran had to be assisted in and out of the bathtub.  There 
were no additional functional limitations noted.  The Board 
finds that the April 2005 VA examination does comply with the 
August 2004 remand instructions with respect to the left knee 
disability.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  The veteran has not indicated that 
there is any additional evidence available to help support 
his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  The words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decision is "equitable and just".  38 C.F.R. § 4.6 (2005).  
Here, the evidence does not establish that there is recurrent 
subluxation or instability of the right knee.  The VA 
treatment notes from 2003 suggest some laxity in the left 
knee but the VA examinations found that the knee ligaments 
were stable.  There is no basis to find impairment of the 
right knee due to recurrent subluxation and lateral 
instability, and thus no basis for a rating based on 
instability or subluxation of the left knee.  38 C.F.R. 
§ 4.71a, DC 5257 (2005).

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  There is no indication 
that the veteran had flexion of the left knee limited to 45 
degrees or less.  The February 2000 VA examination showed 
flexion to 115 degrees, the November 2001 examination showed 
flexion to 135 degrees, the June 2002 examination showed 
flexion to 120 degrees, and the April 2005 examination showed 
flexion to 110 degrees.  The veteran's left knee disability 
does not warrant a compensable rating based on limitation of 
flexion.  38 C.F.R. § 4.71a, DC 5260 (2005).  However, as 
there is X-ray evidence of arthritis of the left knee and 
non-compensable limitation flexion of the left knee has been 
demonstrated, the veteran has been assigned a 10 percent 
rating for arthritis of the left knee under Diagnostic Code 
5003-5250.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004) 
(Separate ratings are justified based on limitation of 
flexion and limitation of extension of the same joint).  

Diagnostic Code 5261 provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261.  The VA examinations prior to April 4, 2005 all 
indicate that the veteran's extension of the right knee is 
full (i.e. to 0 degrees, or at most limited to 5 degrees).  
Therefore, a rating in excess of the current 10 percent is 
not warranted for the right knee under DC 5261, prior to 
April 4, 2005.  The April 4, 2005 VA examination showed 
extension limited to 10 degrees, which warrants a 10 percent 
rating effective April 4, 2005.  38 C.F.R. § 4.71a, DC 5261 
(2005).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2005).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
the left knee, and the VA treatment notes and VA examiners 
found evidence of pain on extended use.  The veteran does 
have difficulty walking up and down stairs without the 
handrail, and occasional difficulty getting in and out of the 
bathtub without assistance.  However, there is no evidence 
that the veteran is severely limited in his activities, as he 
can walk, drive, and generally function.  Given that he has a 
nearly full range of motion, no sign of instability, and no 
evidence of subluxation of the left knee, the Board finds 
that any pain and loss of function does not more closely 
approximate the criteria for a rating in excess of the 
current 10 percent.  There is no basis for an increased 
rating under the Rating Schedule.  38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2005), DeLuca, 8 Vet. App. 202.


ORDER

Entitlement to an increased original evaluation for 
degenerative joint disease of the left knee, currently rated 
as 10 percent disabling, is denied.

Entitlement to a separate evaluation subsequent to April 4, 
2005 in excess of 10 percent for the left knee disability, 
based on limitation of extension, is denied.




REMAND

The Board's remand in August 2004 instructed the RO via the 
Appeals Management Center to attempt to contact the National 
Personnel Records Center (NPRC) to attempt to obtain medical 
records from Keesler Air Force Base (AFB) with respect to the 
claim seeking entitlement to service connection for 
degenerative joint disease of the left hip.  The RO did not 
attempt to obtain this medical evidence.  In Stegall v. West, 
11 Vet. App. 268 (1998), the United States Court of Appeals 
for Veterans Claims (Court) held that a remand by the Board 
confers on a veteran, as a mater of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  The Court also held that the 
Board errs in failing to ensure compliance with remand orders 
of the Board or the Court.  Id.  Because the RO did not 
attempt to obtain those medical records from the NPRC related 
to treatment at Keesler AFB, the claim for service connection 
for degenerative joint disease of the left hip must be 
remanded.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of this issue and the case is 
REMANDED to the RO for the following:

1.  The RO should contact the NPRC, or any 
other appropriate agency, and request the 
veteran's medical records from Keesler AFB 
dated from 1980 through 1995.  If no 
records of medical treatment the veteran 
received subsequent to his retirement from 
service can be found, of if they have been 
destroyed, the RO should obtain written 
confirmation of that fact.

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal (including 
regulations relating to service connected 
skin disabilities).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


